DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
Response to Amendment
	The amendments on 06/01/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
	Applicant argues that the reference Morita does not teach “the first substrate and the second substrate are partially offset laterally from each other such that the first bond wires and second bond wires are offset laterally from one another.”
	Examiner respectfully disagrees.
	Applicant’s attorney has misunderstood the element from the reference representing the first and second substrates.  The first substrate is element 110, 130 in figure 12, the second substrate is element 210, 230, 250 in figure 12 which are partially offset laterally from each other such that the first bond wires are element W11-W14 in figure 12, the second bond wires are element W15-W20 in figure 12.  The substrates and bond wires location in figure 12 is annotated below to provide further clarity. 

    PNG
    media_image1.png
    475
    479
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    515
    545
    media_image2.png
    Greyscale


The rejection is, therefore, maintained.
Applicant argues that the reference Morita does not teach the amended claim 19 limitation of “the first set of multiple source elements and the second set of multiple source elements have a same number of source elements and the first set of multiple source elements are located on respective locations on the first substrate that correspond to locations of the second set of multiple source elements on the second substrate.
Hamade teaches in figure 1 the first set of multiple source elements (plurality of first light-emitting devices 15) and the second set of multiple source elements (plurality of second light-emitting devices 25) have a same number of source elements and the first set of multiple source elements (15) are located on respective locations on the first substrate (10) that correspond to locations of the second set of multiple source elements (25) on the second substrate (20; as shown in figure 1, the source elements 15 and 15 have the same number of source elements).

    PNG
    media_image3.png
    615
    559
    media_image3.png
    Greyscale



Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/28/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20090040477) in view of Morita (WO 2019003546) and Hamade et al. (US 20200278559).
Regarding claim 1, Matsumoto teaches 
	a display device for displaying images (¶3 states the present invention relates to a laser module, an illumination device and a projection display device), the display device (fig. 1-5, 8 and 9) comprising, 
	a light source configured to output image light (¶3 states a projection display device), the light source (fig. 1-5, 8 and 9) including,
		a first set of source elements (edge emitter semiconductor laser element 102b) , on a first substrate (substrate 102a), electrically coupled to a first set circuit pads (conductive plate (i.e. copper plate) 102c) formed on a first top surface of the first substrate by respective first bond wires (¶34 states a bottom surface (corresponding to the substrate side) of the semiconductor laser element 102, 202b serves as positive electrode, and top surface thereof serves as a negative electrode and ¶46); and
		a second set of source elements (edge emitter semiconductor laser element 202b), 
on a second substrate (substrate 202a), electrically coupled to a second set of circuit pads (conductive plate (i.e. copper plate) of 202; ¶32 states the laser light source 102, 202 is constructed by mounting an edge emitter semiconductor laser element 201b, 202b on a substrate (such as a copper plate) 102a, 202a having a high thermal conductivity characteristic and high electrical conductivity.) formed on a second top surface of the second substrate by respective second bond wires (¶34 and ¶46), wherein
			at least a first portion of the first top surface and at least a portion of the second top surface face each other (as shown in figure 5b); and
		an optical assembly (cylindrical lens 121, 221) configured to,
		receive the image light output from the light source (102b and 202b), the image light having a first divergence profile (shown in fig. 5b, light entering the optical system); and
		output the image light such that the output image light has a second divergence profile (shown in figure 5b exiting light from each of the optical elements are different and the combining the two light from each element produces further a different profile) that is different from the first divergence profile  (shown in figure 5b light entering the optical system 121 and 221).
	Matsumoto does not specifically teach the first substrate and the second substrate are partially offset laterally from each other such that the first bond wires and the second bond wires are offset laterally from one another.
Morita teaches a display device (figure 10 and 12), comprising the first substrate (605, 610 in figure 10 and 110, 130 in figure 12) and the second substrate (615, 620, 625 in figure 10 and 210, 230, 250 in figure 12) are partially offset laterally from each other such that the first bond wires (shown in figure 10 the bonding wires W1-W4; figure 12 is W11-W14) and the second bond wires (shown in figure 10 the bonding wires W5-W10; figure 12 is W15-20) are offset laterally from one another.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Matsumoto with the first substrate and the second substrate are partially offset laterally from each other such that the first bond wires and the second bond wires are offset laterally from one another of Morita for the purpose of providing a more compact device (page 2, first full paragraph).
	Matsumoto in view of Morita does not specifically teach a first set of multiple source elements and a second set of multiple source elements.
	Hamade teaches a display device (fig. 1), comprising a first set of multiple source elements (plurality of first light-emitting devices 15) and a second set of multiple source elements (plurality of second light-emitting devices 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display device of	Matsumoto in view of Morita with a first set of multiple source elements and a second set of multiple source elements of Hamade for the purpose of providing light emitting of the source to produce an image on the display (¶34). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.  In re Harza,  124 USPQ 378 (CCPA 1960).
Regarding claim 2, Matsumoto in view of Morita and Hamade teaches the invention as set forth above and Matsumoto/Hamade further teaches 
the display device (figures 1-5, 8 and 9; ¶3 teaches the present invention relates to a laser module, an illumination device and a projection display device), wherein,
the first top surface (surface of 102 facing 202) and the second top surface (surface of 202 facing 102) are spaced apart from each other such that they accommodate at least some of the first set of multiple (plurality of first light-emitting devices 15 as in combination with Hamade) source elements (102b), at least some of the second set of multiple (plurality of second light-emitting devices 25 as in combination with Hamade) source elements (202b), and at least some of the first and second bond wires between the first portion of the first top surface and the portion of the second top surface (¶34 teaches a bottom surface (corresponding to the substrate side) of the semiconductor laser element 102, 202b serves as a positive electrode, and top surface thereof serves as a negative electrode).
Regarding claim 3, Matsumoto in view of Morita and Hamade teaches the invention as set forth above and
Matsumoto/Hamade further teaches 
the display device (figures 1-5, 8 and 9; ¶3 teaches the present invention relates to a laser module, an illumination device and a projection display device), wherein the light source (as shown in figure 8; ¶63 teaches an illumination device for generating illumination light by combining multiple light source modules) further comprises,
 a third set of source multiple (plurality of third light-emitting devices 35) elements (20; ¶65; first set and second set of source elements are in laser module 10 and the third set is in laser module 20 from the laser modules 10, 20, 30, 40), on a third substrate (as similar to 102 and 202, the third set has a similar substrate), electrically coupled to a third set of circuit pads (as similar to 102 and 202, the third set has a similar conductive plate (i.e. copper plate) of third set) formed on a third top surface of the third substrate by respective third bond wires (as similar to 102 and 202 from ¶34 teaches a bottom surface (corresponding to the substrate side) of the semiconductor laser element serves as a positive electrode, and a top surface thereof serves as a negative electrode), wherein at least a second portion of the first top surface (surface of 102 from 10 facing 30) and at least a portion of the third top surface face each other (similar to surface of 102 from 30 facing 102) and are spaced apart from each other such that they accommodate at least some of the first set of multiple (plurality of first light-emitting devices 15 as in combination with Hamade) source elements (102b), at least some of the third set of multiple (plurality of third light-emitting devices 35 as in combination with Hamade) source elements (30 has as similar to 102b), and at least some of the first (¶34 teaches a bottom surface (corresponding to the substrate side) of the semiconductor laser element 102, 202b serves as a positive electrode, and top surface thereof serves as a negative electrode) and third bond wires between the second portion of the first top surface and the portion of the third top surface (30 has similar to ¶34).
Regarding claim 4, Matsumoto in view of Morita and Hamade teaches the invention as set forth above 
and Morita further teaches the display device (figure 2), wherein the first substrate and the second substrate are offset laterally from each other such that a distance between the first top surface and the second top surface is no greater than 200 micrometers (figure 2 and page 6, third paragraph teaches 300 micrometers of less). Motivation to combine is the same as Claim 1. 
Regarding claim 5, Matsumoto in view of Morita and Hamade teaches the invention as set forth above and
Matsumoto/Hamade further teaches
the display device (figures 1-5, 8 and 9; ¶3 teaches the present invention relates to a laser module, an illumination device and a projection display device), wherein,
the first set of multiple (plurality of first light-emitting devices 15 as in combination with Hamade) source elements (102b) is configured to output light having a first spectral range (¶75 teaches laser light sources for emitting laser light having a red wavelength band, a blue wavelength band, and a green wavelength band and laser light sources for emitting light of an identical color may be arranged, or laser light sources for emitting light of different colors may be arranged); and 
the second set of multiple (plurality of second light-emitting devices 25 as in combination with Hamade) source elements (202b) is configured to output light having a second spectral range distinct from the first spectral range (¶75 teaches laser light sources for emitting laser light having a red wavelength band, a blue wavelength band, and a green wavelength band and laser light sources for emitting light of an identical color may be arranged, or laser light sources for emitting light of different colors may be arranged).
Regarding claim 12, Matsumoto teaches 
	a light source for projecting images (figures 1-5, 8, and 9 and ¶3 states the present invention relates to a laser module, an illumination device and a projection display device), comprising,
	a first set of source elements (edge emitter semiconductor laser element 102b), on a first substrate (substrate 102a), electrically coupled to a first set of circuit pads (conductive plate (i.e. copper plate) 102c) formed on a first top surface of the first substrate by respective first bond wires (¶34 states a bottom surface (corresponding to the substrate side) of the semiconductor laser element 102, 202b servers as positive electrode, and top surface thereof serves as a negative electrode and ¶46); and
	a second set of source elements (edge emitter semiconductor laser element 202b), on a second substrate (substrate 202a), electrically coupled to a second set of circuit pads (conductive plate (i.e. copper plate) of 202; ¶32 states the laser light source 102, 202 is constructed by mounting an edge emitter semiconductor laser element 102b, 202b on a substrate (such as a copper plate) 102a, 202a having a high thermal conductivity characteristic and high electrical conductivity.) formed on a second top surface of the second substrate by respective second bond wires (¶34 and ¶46), wherein,
		at least a first portion of the first top surface and at least a portion of the second top surface face each other (as shown in figure 5b).
Matsumoto does not specifically teach the first substrate and the second substrate are partially offset laterally from each other such that the first bond wires and the second bond wires are offset laterally from one another.
Morita teaches a display device (figure 10 and 12), comprising the first substrate (605, 610 in figure 10 and 110, 130 in figure 12) and the second substrate (615, 620, 625 in figure 10 and 210, 230, 250 in figure 12) are partially offset laterally from each other such that the first bond wires (shown in figure 10 the bonding wires W1-W4; figure 12 is W11-W14) and the second bond wires (shown in figure 10 the bonding wires W5-W10; figure 12 is W15-20) are offset laterally from one another.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a device of Matsumoto with the first substrate and the second substrate are partially offset laterally from each other such that the first bond wires and the second bond wires are offset laterally from one another of Morita for the purpose of providing a more compact device (page 2, first full paragraph).
	Matsumoto in view of Morita does not specifically teach a first set of multiple source elements and a second set of multiple source elements.
	Hamade teaches a display device (fig. 1), comprising a first set of multiple source elements (plurality of first light-emitting devices 15) and a second set of multiple source elements (plurality of second light-emitting devices 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the display device of	Matsumoto in view of Morita with a first set of multiple source elements and a second set of multiple source elements of Hamade for the purpose of providing light emitting of the source to produce an image on the display (¶34). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.  In re Harza,  124 USPQ 378 (CCPA 1960).
Regarding claim 13, Matsumoto in view of Morita and Hamade teaches the invention as set forth above and
Matsumoto/Hamade further teaches
the light source (figures 1-5, 8 and 9; ¶3 teaches the present invention relates to a laser module, an illumination device and a projection display device), wherein: 
the first top surface (surface of 102 facing 202) and the second top surface (surface of 202 facing 102) are spaced apart from each other such that they accommodate at least some of the first set of multiple (plurality of first light-emitting devices 15 as in combination with Hamade) source elements (102b), at least some of the second set of multiple (plurality of second light-emitting devices 25 as in combination with Hamade) source elements (202b), and at least some of the first and second bond wires between the first portion of the first top surface and the portion of the second top surface (¶34 teaches a bottom surface (corresponding to the substrate side) of the semiconductor laser element 102, 202b serves as a positive electrode, and top surface thereof serves as a negative electrode).
Regarding claim 14, Matsumoto in view of Morita and Hamade teaches the invention as set forth above and
Matsumoto/Hamade further teaches
the light source (figures 1-5, 8 and 9; ¶3 teaches the present invention relates to a laser module, an illumination device and a projection display device and as shown in figure 8; ¶63 teaches an illumination device for generating illumination light by combining multiple light source modules), further comprising,
a third set of multiple (plurality of third light-emitting devices 35 as in combination with Hamade) source elements (20; ¶65; first set and second set of source elements are in laser module 10 and the third set is in laser module 20 from the laser modules 10, 20, 30, 40), on a third substrate (as similar to 102 and 202, the third set has a similar substrate), electrically coupled to a third set of circuit pads (as similar to 102 and 202, the third set has a similar conductive plate (i.e. copper plate) of third set) formed on a third top surface of the third substrate by respective third bond wires (as similar to 102 and 202 from ¶34 teaches a bottom surface (corresponding to the substrate side) of the semiconductor laser element serves as a positive electrode, and a top surface thereof serves as a negative electrode), wherein 
at least a second portion of the first top surface (surface of 102 from 10 facing 30) 
and at least a portion of the third top surface face each other (similar to surface of 102 from 30 facing 102) and are spaced apart from each other such that they accommodate at least some of the first set of multiple (plurality of first light-emitting devices 15 as in combination with Hamade) source elements (102b), at least some of the third set of multiple (plurality of third light-emitting devices 35 as in combination with Hamade) source elements (30 has as similar to 102b), and at least some of the first (¶34 teaches a bottom surface (corresponding to the substrate side) of the semiconductor laser element 102, 202b serves as a positive electrode, and top surface thereof serves as a negative electrode) and third bond wires between the second portion of the first top surface and the portion of the third top surface (30 has similar to ¶34).
Regarding claim 15, Matsumoto in view of Morita and Hamade teaches the invention as set forth above and Morita further teaches the light source (figure 2), wherein the first substrate and the second substrate are offset laterally from each other such that a distance between the first top surface and the second top surface is no greater than 200 micrometers (figure 2 and page 6, third paragraph teaches 300 micrometers of less). Motivation to combine is the same as Claim 12.
Regarding claim 16, Matsumoto in view of Morita and Hamade teaches the invention as set forth above and
Matsumoto/Hamade further teaches 
the light source (figures 1-5, 8 and 9; ¶3 teaches the present invention relates to a laser module, an illumination device and a projection display device), wherein,
the first set of multiple (plurality of first light-emitting devices 15 as in combination with Hamade) source elements (102b) is configured to output light having a first spectral range (¶75 teaches laser light sources for emitting laser light having a red wavelength band, a blue wavelength band, and a green wavelength band and laser light sources for emitting light of an identical color may be arranged, or laser light sources for emitting light of different colors may be arranged); and 
the second set of multiple (plurality of second light-emitting devices 25 as in combination with Hamade) source elements (202b) is configured to output light having a second spectral range distinct from the first spectral range (¶75 teaches laser light sources for emitting laser light having a red wavelength band, a blue wavelength band, and a green wavelength band and laser light sources for emitting light of an identical color may be arranged, or laser light sources for emitting light of different colors may be arranged).
Regarding claim 19, Matsumoto in view of Morita and Hamade teaches the invention as set forth above but does not specifically teach
wherein the first set of multiple source elements and the second set of multiple source elements have a same number of source elements and the first set of multiple source elements are located on respective locations on the first substrate that correspond to locations of the second set of multiple source elements on the second substrate.
Hamade teaches light source (fig. 1), wherein the first set of multiple source elements (plurality of first light-emitting devices 15) and the second set of multiple source elements (plurality of second light-emitting devices 25) have a same number of source elements and the first set of multiple source elements (15) are located on respective locations on the first substrate (10) that correspond to locations of the second set of multiple source elements (25) on the second substrate (20; as shown in figure 1, the source elements 15 and 15 have the same number of source elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the light source of Matsumoto in view of Morita and Hamade with wherein the first set of multiple source elements and the second set of multiple source elements have a same number of source elements and the first set of multiple source elements are located on respective locations on the first substrate that correspond to locations of the second set of multiple source elements on the second substrate of Hamade for the purpose of providing light emitting of the source to produce an image on the display (¶34).
Regarding claim 20, Matsumoto in view of Morita and Hamade teaches the invention as set forth above and
Matsumoto/Hamade further teaches
the light source (figures 1-5, 8 and 9; ¶3 teaches the present invention relates to a laser module, an illumination device and a projection display device), wherein source elements (102b and 202b), of the first set of multiple (plurality of first light-emitting devices 15 as in combination with Hamade) source elements and the second set of multiple (plurality of second light-emitting devices 25 as in combination with Hamade) source elements, are edge-emitting devices (edge emitter semiconductor laser element 102b and 202b; ¶33).	

Claims 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US20090040477) in view of Morita (WO2019003546) and Hamade et al. (US 20200278559) as applied to claims 1 and 12 above, and further in view of Takahashi et al. (US 20120275134).
Regarding claim 6, Matsumoto in view of Morita and Hamade teaches the invention as set forth above but is silent regarding the first set of multiple source elements has a first emission surface; and the second set of multiple source elements has a second emission surface that forms an acute angle with the first emission surface.
Takahashi teaches the display device (figures 13, 14, and 18), wherein,
the first set of multiple (plurality of first light-emitting devices 15 as in combination with Hamade) source elements has a first emission surface; and 
the second set of multiple (plurality of second light-emitting devices 25 as in combination with Hamade) source elements has a second emission surface that forms an acute angle with the first emission surface (¶89 and shown in figure 13, 14 ,and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Matsumoto and Morita and Hamade, to use the first set of multiple source elements has a first emission surface; and the second set of multiple source elements has a second emission surface that forms an acute angle with the first emission surface as taught by Takahashi, for the purpose of alleviating the incident efficiency of the laser light into the light collection member becoming low (¶89).
Regarding claim 17, Matsumoto in view of Morita and Hamade teaches the invention as set forth above but is silent regarding the first set of multiple source elements has a first emission surface; and the second set of multiple source elements has a second emission surface that is offset from the first emission surface along a normal direction of the first or the second emission surface.
Takahashi teaches the light source (figures 13, 14, and 18), wherein, 
the first set of multiple (plurality of first light-emitting devices 15 as in combination with Hamade) source elements (11) has a first emission surface (surface where ray outputs); and 
the second set of multiple (plurality of second light-emitting devices 25 as in combination with Hamade)source elements (another 11) has a second emission surface that is offset from the first emission surface along a normal direction of the first or the second emission surface (as shown in figure 13, 14, and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Matsumoto and Morita, to use the first set of multiple source elements has a first emission surface; and the second set of multiple source elements has a second emission surface that is offset from the first emission surface along a normal direction of the first or the second emission surface as taught by Takahashi, for the purpose of alleviating the incident efficiency of the laser light into the light collection member becoming low (¶89).
Regarding claim 18, Matsumoto in view of Morita teaches the invention as set forth above but is silent regarding the first set of multiple source elements has a first emission surface; and 
the second set of multiple source elements has a second emission surface that forms an acute angle with the first emission surface.
Takahashi teaches the light source (figures 13, 14, and 18), wherein,
the first set of multiple source elements (plurality of first light-emitting devices 15 as in combination with Hamade) has a first emission surface; and 
the second set of multiple source elements (plurality of second light-emitting devices 25 as in combination with Hamade) has a second emission surface that forms an acute angle with the first emission surface (¶51 and ¶53 and shown in figure 13, 14 ,and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Matsumoto and Morita, to use the first set of multiple source elements has a first emission surface; and the second set of multiple source elements has a second emission surface that forms an acute angle with the first emission surface as taught by Takahashi, for the purpose of alleviating the incident efficiency of the laser light into the light collection member becoming low (¶89).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US20090040477) in view of Morita (WO2019003546) and Hamade et al. (US 20200278559) as applied to claim 1 above, and further in view of Takeda et al. (US 20200209625).
Regarding claim 7, Matsumoto in view of Morita and Hamade teaches the invention as set forth above but is silent regarding the optical assembly includes an optical element that includes a non-symmetric surface.	Takeda teaches the display device (figure 8), wherein the optical assembly includes an optical element that includes a non-symmetric surface (22 has non-symmetric surface as shown in figure 8; ¶53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Matsumoto and Morita and Hamade, to use the optical assembly includes an optical element that includes a non-symmetric surface as taught by Takeda, for the purpose of emitting the image light to the user (¶53).
Regarding claim 8, Matsumoto in view of Morita, Hamade and Takeda teaches the invention as set forth above and Matsumoto further teaches the display device (figures 1-5, 8 and 9; ¶3 teaches the present invention relates to a laser module, an illumination device and a projection display device), wherein the optical element (cylindrical lens 111) further comprises,
a first surface configured to receive the image light output from the light source and having the first divergence profile (shown in figure 5b, light entering the optical system); and 
a second surface configured to output the image light having the second divergence profile (shown in figure 5b exiting light from each of the optical element are different and the combining the two light from each element produces further a different profile).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20090040477) in view of Morita (WO2019003546) and Hamade et al. (US 20200278559) as applied to claim 1 above, and further in view of Yoshikawa et al. (US 20110280267).
Regarding claim 9, Matsumoto in view of Morita and Hamade teaches the invention as set forth above but is silent regarding a scanning assembly configured to receive image light output from the optical assembly in a first direction and steer the image light in a second direction that is different from the first direction.	Yoshikawa teaches the display device (figure 21), further comprising, a scanning assembly (DMD 766) configured to receive image light output from the optical assembly in a first direction and steer the image light in a second direction that is different from the first direction (¶153 and ¶154 and as shown in figure 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Matsumoto and Morita, to use a scanning assembly configured to receive image light output from the optical assembly in a first direction and steer the image light in a second direction that is different from the first direction as taught by Yoshikawa, for the purpose of providing a modulating the gradation of each pixel by switching a light reflection direction (¶154).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20090040477) in view of Morita (WO 2019003546) and Hamade et al. (US 20200278559) in view of Yoshikawa et al. (US 20110280267) as applied to claim 9 above, and further in view of Leister et al. (US 20200166754).
Regarding claim 10, Matsumoto in view of Morita, Hamade and Yoshikawa teaches the invention as set forth above but is silent regarding the scanning assembly includes one or more deformable optical elements.
Leister teaches the display device (figure 10), wherein the scanning assembly includes one or more deformable optical elements (¶153 teaches scanning mirror also includes the option of using deformable mirrors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Matsumoto in view of Morita, Hamade, and Yoshikawa to use the scanning assembly includes one or more deformable optical elements as taught by Leister, for the purpose of tracking the view of the user (¶153).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 20090040477) in view of Morita (WO 2019003546) and Hamade et al. (US 20200278559) in view of Yoshikawa et al. (US 20110280267) as applied to claim 9 above, and further in view of Levola et al. (US 20100321781).
Regarding claim 11, Matsumoto in view of Morita, Hamade and Yoshikawa teaches the invention as set forth above.  Yoshikawa further teaches output from the scanning assembly (¶51 and ¶53 and as shown in figure 21).
 Matsumoto in view of Morita, Hamade and Yoshikawa is silent regarding a waveguide having an input coupler and an output coupler, wherein the waveguide is configured to, receive the image light, outputting light, at the input coupler; transmit the image light along the waveguide; and output the image light at the output coupler.
Levola teaches the display device (figure 1), further comprising, a waveguide (waveguide 7) having an input coupler (input grating 10) and an output coupler (output grating 30), wherein the waveguide is configured to, receive the image light (¶44 teaches the optical engine 100 provides an input beam B0.  The input beam B0 impinging on the input grating 10 may be coupled into the substrate 7 such that a corresponding incoupled beam B1 propagates within said substrate towards the crossed grating 20), outputting light (100), at the input coupler (10); transmit the image light along the waveguide; and output the image light at the output coupler (30; ¶48 and ¶49 teaches the in-coupled beam B1 may interact two or more times with the crossed grating pattern 20.  The light beam B1 coupled into the substrate 7 by the input grating 10 impinges on the crossed grating 20 at a first location and a further location.  Interaction at the first location may provide sub-beams which propagate transversely with respect to the in-coupled beam B.  Interaction at a second location may provide further sub-beams                 
                    
                        
                            U
                        
                        
                            10
                        
                    
                
            ,                 
                    
                        
                            S
                        
                        
                            00
                        
                    
                
             and                 
                    
                        
                            V
                        
                        
                            01
                        
                    
                
             which are shifted sideways with respect to each other and which propagate in the same direction as the in-coupled beam B1.  Thus, the sub-beams                 
                    
                        
                            U
                        
                        
                            10
                        
                    
                
            ,                 
                    
                        
                            S
                        
                        
                            00
                        
                    
                
             and                 
                    
                        
                            V
                        
                        
                            01
                        
                    
                
             may together form an enlarged beam B1 which propagates in the same direction as the original in-coupled beam B1 and the in-coupled beam B, which now comprises several sub-beams                 
                    
                        
                            U
                        
                        
                            10
                        
                    
                
            ,                 
                    
                        
                            S
                        
                        
                            00
                        
                    
                
             and                 
                    
                        
                            V
                        
                        
                            01
                        
                    
                
             is subsequently coupled out of the substrate 7 by the output grating 30 to provide an output beam B2 which is expanded in two directions SX, SZ when compared to the input beam B0.  The output beam B2 may impinge on the eye E1 of an observer.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Matsumoto, Morita, and Yoshikawa to use a waveguide having an input coupler and an output coupler, wherein the waveguide is configured to, receive the image light, outputting light, at the input coupler; transmit the image light along the waveguide; and output the image light at the output coupler as taught by Levola, for the purpose of providing a device for displaying virtual images (¶6 and ¶54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/28/22